                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION


TERRICK NOONER                                                              PLAINTIFF
ADC #000926

vs.                            NO. 4:19CV00194 SWW

BRIAN S. MILLER, et al.                                                 DEFENDANTS


                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 29th day of March, 2019.



                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE


 
